DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 12 has been amended to recite that the controller "identifies a time period across which the respective ground engaging tool is displaced from the predetermined ground engaging tool position such that the ground engaging tool is no longer in contact with the soil against the bias applied to the respective ground engaging tool by the first fluid-driven actuator..." and that "wherein the ground engaging tool float event occurs when the identified time period over which the ground engaging tool is displaced from the predetermined ground engaging tool position and no longer in contact with the soil against the bias applied to the respective ground engaging tool exceeds the threshold time period..." Independent claim 15 has been amended to recite: "identifying, with the computing device, a time period across which the first ground engaging tool is displaced from the predetermined ground engaging tool position such that the ground engaging tool is no longer in contact with the soil against the bias applied to the first ground engaging tool by its respective fluid-driven actuator..."
Nowhere in the original disclosure are float events or floating described as being when a tool is no longer in contact with the soil. In ¶0003, the specification recites: "In this respect, the ground engaging tools may pivot relative to the implement frame over an extended period of time such that the depth of soil penetration decreases. This is known as ground engaging tool float. Ground engaging tool float may result in an uneven seedbed." Further, the original disclosure sets forth monitoring the current position of the ground engaging tool relative to the frame to determine when a float event is occurring, which is not necessarily indicative of the tool relative to the soil. Identifying "a time period across which the respective ground engaging tool is displaced from the predetermined ground engaging tool position such that the ground engaging tool is no longer in contact with the soil" was not originally set forth or described. Therefore, claims 12 and 15 contain new matter and are rejected under 35 U.S.C. 112(a).

Claims 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 12 has been amended to recite: "a controller communicatively coupled to the pressure sensor, wherein the controller:
monitors the current position of the respective ground engaging tool based on measurement signals received from the pressure sensor;
identifies a time period across which the respective ground engaging tool is displaced from the predetermined ground engaging tool position such that the ground engaging tool is no longer in contact with the soil against the bias applied to the respective ground engaging tool by the first fluid-driven actuator..."
The claim also recites: "the pressure sensor being configured to detect the fluid pressure associated with the first fluid-driven actuator, the fluid pressure being indicative of a current position of the respective ground engaging tool associated with the first fluid-driven actuator relative to the frame..." An indication of a current position of a tool relative to the frame is insufficient to enable identifying if the tool is in contact with the soil or not.
Independent claim 15 has been amended to recite: "the method comprising:
receiving, with a computing device, data indicative of a current position of a first ground engaging tool of the plurality of ground engaging tools relative to the frame;
identifying, with the computing device, a time period across which the first ground engaging tool is displaced from the predetermined ground engaging tool position such that the ground engaging tool is no longer in contact with the soil against the bias applied to the first ground engaging tool by its respective fluid-driven actuator..."
Again, data indicative of a current position of a tool relative to the frame is insufficient to enable identifying if the tool is in contact with the soil or not.
The apparatus and method set forth are themselves incapable of definitively identifying the ground engaging tool relative to the soil without vastly different sensing means. Therefore, claims 12 and 15 are not enabled and rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the ground engaging tool" three times. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ground engaging tool" three times. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 12, 13, 15, 16, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Casper et al. (US 9,282,688) in view of Ryder et al. (US 8,346,442).

With respect to claim 12, Casper discloses a system for detecting ground engaging tool float for an agricultural implement, the system comprising:
an implement including a frame (including 20) and a plurality of ground engaging tools (including 22s, 62) pivotably coupled to the frame, each ground engaging tool being independently pivotable relative to the frame towards and away from a predetermined ground engaging tool position (22s described as being pivotable in col. 5, lines 51-56), the implement further including a plurality of fluid-driven actuators (including 32s, 60), each fluid-driven actuator being coupled between the frame and a respective ground engaging tool of the plurality of ground engaging tools,
each fluid-driven actuator being configured to apply a bias to its respective ground engaging tool of the plurality of ground engaging tools such that its respective ground engaging tool is biased towards the predetermined ground engaging tool position independent of the remainder of the ground-engaging tools of the plurality of ground-engaging tools;
a pressure sensor (associated with 70) provided in operative association with a first fluid-driven actuator (60) of the plurality of fluid-driven actuators, the pressure sensor being configured to detect the fluid pressure associated with the first fluid-driven actuator, the fluid pressure being indicative of a current position of the respective ground engaging tool associated with the first fluid-driven actuator relative to the frame (col. 7, lines 9-16); and
a controller (30) communicatively coupled to the pressure sensor, the controller being configured to monitor the current position of the respective ground engaging tool based on measurement signals received from the pressure sensor and capable of determining when a ground engaging tool float event is occurring during operation of the implement, the controller also being configured to monitor displacement of the respective ground engaging tool against the bias applied to the respective ground engaging tool by the first fluid-driven actuator (as a "combination of pressure and relative position" is set forth as being sensed and monitored in col. 7, lines 4-29),
wherein the ground engaging tool float event occurs when the ground engaging tool is displaced from the predetermined ground engaging tool position and no longer in contact with the soil against the bias applied to the respective ground engaging tool (displacement from desired orientation sensed in order to maintain said desired orientation),
wherein the controller (30) is further configured to initiate a control action associated with adjusting a fluid pressure supplied to the first fluid-driven actuator to reduce the displacement defined between the current position of the respective ground engaging tool and the predetermined ground engaging tool position when it is determined that the ground engaging tool float event is occurring (col. 7, lines 20-29).

Casper does not explicitly disclose identifying a time period across which the tool is displaced and comparing the identified time period to a threshold time period to determine when a ground engaging tool float event is occurring during operation of the implement. Ryder discloses a system for an agricultural implement comprising a controller (including 84) coupled to sensors, the controller configured to monitor a sensed pressure and identify a time period across which the tool is under pressure, the controller being further configured to compare the identified time period to a threshold time period to determine when a transition event is occurring during operation of the implement (col. 8, lines 1-28), wherein the transition event occurs when the identified time period over which the tool is under pressure exceeds the threshold time period.

Casper and Ryder are analogous because they both disclose systems for detecting ground engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Casper with the time period identification and threshold comparison means as taught by Ryder in order to prevent overcorrection.

With respect to claim 5, Casper discloses the controller (30) being configured (via 200) to reduce a ground speed of the implement (col. 13, lines 1-45).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the speed altering means as taught by Casper in order to maintain depth and soil tillage while reducing draft force.

With respect to claim 9, Ryder discloses limiting movement of a tool (36) by a mechanical stop (42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the stop means as taught by Ryder in order to prevent extraneous displacement of the tool.

With respect to claim 13, Casper discloses the system wherein the controller (30) is further configured to receive a sensed magnitude of the displacement of the respective ground engaging tool relative to the predetermined ground engaging tool position. Further, Ryder discloses comparing a sensed pressure to a threshold pressure value and identifying the time period across which the sensed pressure exceeds the threshold pressure value and comparing the identified time period to the threshold time period (col. 8, lines 1-28).

With respect to claim 15, Casper discloses a method which detects ground engaging tool float events occurring during operation of an agricultural implement, the method comprising:
receiving, with a computing device (30), data indicative of a current position of a first ground engaging tool of a plurality of ground engaging tools (including 22s, 62) relative to the frame;
determining when a ground engaging tool float event is occurring during operation of the implement (col. 7, lines 20-29), wherein the ground engaging tool event occurs when the ground engaging tool is displaced from the predetermined ground engaging tool position and no longer in contact with the soil against the bias applied to the respective ground engaging tool (maintaining a desired orientation of a ground engaging tool would determine adjustment is required when said ground engaging tool is no longer engaging the ground); and
initiating, by the computing device (30), a control action associated with adjusting a fluid pressure supplied to a respective fluid-driven actuator of a plurality of fluid-driven actuators (including 32s, 60) associated with the first ground engaging tool to reduce the displacement defined between the current position of the first ground engaging tool and the predetermined ground engaging tool position when it is determined that the ground engaging tool float event is occurring (col. 7, lines 20-29).

Casper does not explicitly disclose identifying a time period across which the tool is displaced and comparing the identified time period to a threshold time period to determine when a ground engaging tool float event is occurring during operation of the implement. Ryder discloses monitoring (via 84) a sensed pressure and identifying a time period across which the tool is under pressure, and further comparing (with 84) the identified time period to a threshold time period to determine when a transition event is occurring during operation of the implement (col. 8, lines 1-28), wherein the transition event occurs when the identified time period over which the tool is under pressure exceeds the threshold time period.

Casper and Ryder are analogous because they both disclose systems for detecting ground engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Casper with the time period identification and threshold comparison means as taught by Ryder in order to prevent overcorrection.

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide and use the system as taught by the combination in regard to claim 12, above.

With respect to claim 16, Casper discloses receiving (with 30) a sensed magnitude of the displacement of the first ground engaging tool relative to the predetermined ground engaging tool position. Further, Ryder discloses comparing a sensed pressure to a threshold pressure value and identifying the time period across which the sensed pressure exceeds the threshold pressure value and comparing the identified time period to the threshold time period (col. 8, lines 1-28).

With respect to claim 19, Casper discloses a control action associated with reducing a ground speed of the implement (col. 13, lines 1 -45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the speed altering means as taught by Casper in order to maintain depth and soil tillage while reducing draft force.

With respect to claims 21 and 22, Casper discloses the control action which is associated with increasing the fluid pressure (in order to move the tools to and maintain the tools at any desired orientation, as set forth in col. 7, lines 20-29) supplied to the respective fluid-driven actuator (of 32s, 60).

With respect to claim 23, Casper discloses the agricultural implement comprising a tillage implement (col. 5, lines 3-9) and the plurality of ground engaging tools comprising a plurality of shanks (22s).

With respect to claims 24 and 25, in the above combination Casper teaches sensing tool displacement against applied bias, and Ryder discloses monitoring (via 84) a sensed pressure and identifying a time period across which the tool is under pressure, and further comparing (with 84) the identified time period to a threshold time period to determine when a transition event is occurring during operation of the implement (col. 8, lines 1-28).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Ryder as applied to claims 12 and 15 above, and further in view of Bjerketvedt et al. (US 2017/0196160)

Neither Casper nor Ryder explicitly discloses control action associated with notifying an operator of the implement of the occurrence of the ground engaging tool float event. Bjerketvedt discloses activating an alarm (40) in response to a sensed event.

Casper, Ryder, and Bjerketvedt are analogous because they all disclose systems for detecting ground engaging tools of agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with notifying means as taught by Bjerketvedt in order to allow for the intervention of a skilled operator.


Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. First, Applicant's arguments are unpersuasive because the amended matter is new matter and not enabled. Further, Applicant's arguments are unpersuasive because Casper teachings maintaining tools at a desired orientation. Thus, when in use and working the soil, soil engaging tools would be adjusted when not in contact with the soil.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/5/8/21